Title: From John Quincy Adams to Abigail Smith Adams, 7 May 1815
From: Adams, John Quincy
To: Adams, Abigail Smith


				
					N. 72.My dear Mother.
					Paris 7. May 1815.
				
				I have been with my friend Charles, and spent two days with General La Fayette, at his Country Seat of La Grange, about forty miles distant from this City—He resides there with his Children and Grand Children, forming a numerous and very amiable family. His son married a  Mademoiselle de Tracy and has three daughters—His eldest daughter married a Mr de la Tour Maubourg, and has also three daughter—The  General’s other daughter married Mr La Stérie, and has one son and two daughters. They are now living all together, expecting one of the Son’s in Law, Mr La Stérie—He, as well, as Mr La Tour Maubourg was an Officer of the guards of Louis 18. and by the late change they have been thrown out of the palace. The General himself for many years has taken no active part in public affairs, though it is not impossible that circumstances may arise which will bring him forward again—His Residence is in the midst of a very beautiful Country; in an antient Castle, internally fitted up to modern taste and convenience; surrounded by a garden and park in the English style, and a large farm, which he cultivates himself—He has a flock of nearly a thousand Merino Sheep; a smaller number of horned Cattle, and horses for labour; the various kinds of Poultry, and all the establishment of a valuable farm. He shewed me all this, and I regretted that my father could not have been with us at the inspection—He requested me when I should write to Quincy, to present his kindest and most respectful remembrance to my father and to you.Having been absent four days from Paris, upon this excursion, I expected upon my return here to have found dispatches and Instructions from America—They have not yet arrived, and as, when they come, they will give me a destination for which I have so little predilection, that I look forward to it rather with aversion, than with desire, I should feel no easiness at the delay, but for the consideration of the extremely critical situation of all Europe and most especially of this Country where I now am—The Events which are now happening are not said to have an important influence upon the state of our Country; and particularly upon our relations, both with France and Great Britain.Mr: Crawford left Paris about ten days since, intending to pay a short visit to London, previous to his return to the United States. I wrote you on the 22d: ulto: a Letter, which I requested him to forward by the first opportunity from England. He himself and Mr Clay, who is also now at London propose to take passage in the Neptune—Mr Bayard and Mr Gallatin notwithstanding their new appointments have the same intention—Mr Bayard’s state of health will not admit of his going at present to St: Petersburg. He has been upwards of two Months, dangerously ill with a complaint, the event of which his physicians still consider as dubious. He has been however for some weeks apparently convalescent, and there is reason to hope that the Voyage will contribute to his recovery—He suffers with a succession of ulcers in the throat, accompanied with a distressing cough, which have reduced him to a state of great debility—He has however been sometime gaining strength, and yesterday left this City for Havre; where the Neptune is in readiness to receive him—He will travel slowly, and Mr Todd, who is to join him at Havre only takes his departure to-morrow—To him, I shall commit this Letter, enclosed with one for my brother; and a packet for my father containing the file of the Journal de l’Empire, and a couple of French Pamphlets—There are likewise on board the Neptune with Mr and Mrs: Smith’s baggage three pieces of Linen, and one of cambrick directed to you, and intended for yourself, and my Sons George and John—When Mr Smith receives his baggage he will forward them to you—I hope that he and his family are before this, safe in America—Neither the Commissions, nor instructions of the Government to Mr Gallatin, Mr Bayard, or myself have yet been received—At least I and Mr Bayard have received none, and none had reached Mr Gallatin, who is in London, on the 20th of last Month—His Credentials, when they come will be addressed to Louis 18. who, with all his family is now beyond the bounds of the french territory, and whose only prospect of ever recovering again the crown of France, depends upon the success of the allied armies in the new War, which they are about to commence against Napoleon Buonaparte. It is not impossible that by waiting a few weeks, Mr Gallatin might come and present his credentials, for it is the opinion of great numbers of persons that when the allies once enter France, the mass of the Nation will again declare  for the Bourbons, that Napoleon will be abandoned by the People and the Army, and that Louis 18. will be in possession of the Tuileries again before the first of July. The experience of the last year certainly favours this opinion. It proved that the French Nation had no stimulus to exertion, to defend itself against the allied armies, for the sake of supporting Napoleon; as the experience of the present year has proved that the Bourbons in full possession of the Government, were unable to raise in all France a force sufficient to defend them against Napoleon with eleven hundred men—The four great allied powers, Russia, Austria, Prussia, and Great Britain have irrevocably determined to renew the War, and by a Treaty, signed on the 25th: of March at Vienna have bound themselves to furnish each 150000 men for that purpose—The hostilities have not yet commenced, but the forces on both sides are assembling with all possible expedition, and it is probable the war will begin before the first of next Month—The determined and inflexible Spirit manifested by the allies, has evidently produced an effect upon the People here, and has intimidated in some degree of the Government of Napoleon—As he came with the profession of resting his pretensions, upon the Will of the People, he has had a Supplement to the Constitutions drawn up, and offered to the acceptance of the Nation—He at first proposed to have waited until after the decision upon this Supplement, to have the election for the popular branch of the Legislature—But the Patriots and Republicans, who wish to overthrow him, have judged it the safest mode of resisting him, to multiply objections against his Constitutional Supplement, and under colour of those objections, to decline voting upon it at all—The partizens of the Bourbons join them in this course of policy; and as they dare not shew themselves in their real colours, they unite in all clamours against the new project on the pretence that it is not free enough—Here at Paris, all the Inhabitants who have much property, dreading another visit from the allies, are unwilling by any act of acquiescence to the present order of things to expose themselves to the resentment of those who may so shortly be once more their masters, and hence it is that the number of votes either for or against the supplementary Constitution, will at Paris be very small—How far the same Spirit will extend to the Departments, is not yet fully ascertained;—it is undoubtedly in Paris, and perhaps proportionably in all the most populous cities that the party of Napoleon is weak—There is not a spot in France, where setting aside the influence of foreign armies the Bourbons have friends enough to constitute a party—A week after the Supplementary Constitution was published, finding the coldness and apparent aversion with which it was received Napoleon issued a second Decree, authorizing elections for a Representative Assembly to meet at the same time with the Assembly of the Champ de Moi, when the votes upon the Supplement to the Constitution, are to be opened and declared—that is, on the 24th: of this Month—The composition of this Representative Assembly, will at least furnish some indication of the dispositions prevailing among the People—It will be a test of the Government of Napoleon, as formidable as the allied armies.It is admitted that the authority of the Emperor at present is altogether irregular—That his power is founded only upon the acquiescence of the People, and that his acts are altogether arbitrary—One of his first decrees was to abolish the Censorship over the press, which the Bourbons had established; but he did not formally proclaim the freedom of the press; and the Police actually suppressed for several days the publication of a periodical work, called the Censor, which after having been in violent opposition against the Bourbon Government, was now become equally violent against him—The circulation of this Book however, after having been stopped a few days, was again permitted, and the example has emboldened other writers to attack him with equal vehemence—For a few days therefore, a real freedom of the press has existed, and it still continues to exist at Paris—It has already produced a swarm of pamphlets, and a multitude of libels—How long the electricity of this atmosphere will endure the accumulation of this vapour without an explosion, I undertake not to foretell.Since I began this Letter this Morning, I have received a duplicate of a Letter from the Secretary of State, informing me of the appointment to England; but without either Commission or Credentials—These, I presume will reach me in the course of a very few days, and in the meantime I shall be making preparations for my departure as soon as they are received.I beg you to offer my duty to my father, and my affectionate regards to all other friends; and to believe me ever faithfully yours.
				
					A.
				
				
			